        Case 6:19-cv-06922-EAW Document 17 Filed 12/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 BERNARD OWUSU BOATENG,

              Petitioner,
                                                        ORDER
       v.
                                                        6:19-CV-06922 EAW
 WILLIAM BARR, Attorney General,
 THOMAS FEELEY, Field Office Director
 for Detention and Removal, Buffalo Field
 Office, Bureau of Immigration and
 Customs Enforcement, and JEFFREY
 SEARLS, Facility Acting Director Buffalo
 Federal Detention Facility,

              Respondents.


       Respondents inexplicably seem either unwilling or incapable of following the

Court’s instructions—namely, to submit evidentiary proof supporting their contention that

Petitioner has been removed from this country, thus justifying dismissal of the petition on

the grounds of mootness pursuant to Fed. R. Civ. P. 12(b)(1). With their first motion,

Respondents submitted only a memorandum of law and no evidentiary proof. (Dkt. 12).

The Court issued a Text Order directing the submission of supplemental information (Dkt.

13), but Respondents ignored that direction. This resulted in the first motion being denied

with the direction that any renewed motion be supported by sufficient evidentiary proof.

(Dkt. 14). Respondents have filed a renewed motion, but they have simply recycled their

initial memorandum of law by re-dating it and adding the words “See Attached Detention

History,” and then attaching to their memorandum of law a one-page document that


                                           -1-
        Case 6:19-cv-06922-EAW Document 17 Filed 12/28/20 Page 2 of 2




appears to be some type of print-out from a computer. (Dkt. 15). No declaration is included

with the motion. This is not evidentiary proof.

       Accordingly, the second motion to dismiss is denied. (Dkt. 15). Respondents’

continued failure to comply with the Court’s basic instructions has wasted valuable judicial

time and resources. Any further lack of compliance may result in sanctions.

       SO ORDERED.


                                                  ________________________________
                                                  ELIZABETH A. WOLFORD
                                                  United States District Judge
Dated: December 28, 2020
       Rochester, New York




                                           -2-
